Name: 2013/181/EU: Council Decision of 22Ã April 2013 drawing up a list of three temporary Judges for the Civil Service Tribunal
 Type: Decision
 Subject Matter: employment;  EU institutions and European civil service; NA
 Date Published: 2013-04-23

 23.4.2013 EN Official Journal of the European Union L 111/49 COUNCIL DECISION of 22 April 2013 drawing up a list of three temporary Judges for the Civil Service Tribunal (2013/181/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 257 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Having regard to the Protocol on the Statute of the Court of Justice of the European Union, and in particular the second paragraph of Article 62c thereof, Having regard to Regulation (EU, EURATOM) No 979/2012 of the European Parliament and of the Council of 25 October 2012 relating to temporary Judges of the European Union Civil Service Tribunal (1), and in particular Article 1 thereof, Having regard to the recommendation of the President of the Court of Justice of 10 December 2012, Whereas: (1) The Protocol on the Statute of the Court of Justice of the European Union, provides for the possibility of attaching temporary Judges to the specialised courts in order to cover the absence of Judges who, while not suffering from disablement deemed to be total, are prevented from participating in the disposal of cases for a lengthy period of time. (2) Regulation (EU, EURATOM) No 979/2012 of the European Parliament and of the Council of 25 October 2012 relating to temporary Judges of the European Union Civil Service Tribunal provides that the Council, acting unanimously on a proposal from the President of the Court of Justice, is to draw up a list of three persons appointed as temporary Judges. Those Judges are to be chosen from among former members of the Court of Justice of the European Union who are able to place themselves at the disposal of the Civil Service Tribunal. They are to be appointed for a period of four years and may be reappointed. The list is also to determine the order in which temporary Judges are to be called upon to perform their duties. (3) A list of three temporary Judges of the Civil Service Tribunal should be established, HAS ADOPTED THIS DECISION: Article 1 A list of three temporary Judges of the Civil Service Tribunal is hereby drawn up. It shall be composed of:  Mr Haris TAGARAS, former judge of the Civil Service Tribunal,  Mr Arjen W.H. MEIJ, former Judge of the General Court,  Ms Verica TRSTENJAK, former Advocate General of the Court of Justice and former Judge of the General Court. This list is drawn up in the order in which the temporary Judges are, where necessary, to be called upon to perform their duties. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Luxembourg, 22 April 2013. For the Council The President E. GILMORE (1) OJ L 303, 30.10.2012, p. 83.